COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                 No. 08-11-00366-CV
                                                  §
 IN RE: ROSA SERRANO,                                      AN ORIGINAL PROCEEDING
                                                  §
                   Relator.                                       IN MANDAMUS
                                                  §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Rosa Serrano, pro se, has filed a petition for writ of mandamus requesting that

this Court compel the Honorable Carlos Villa, Judge of El Paso County Court at Law Number

Five to, “vacate his order of April 28, 2011, and to proceed no further in the case.”

       Mandamus will issue only to correct a clear abuse of discretion. See Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding). In addition, there must be no other

adequate remedy at law available to the relator. See In re McAllen Medical Center, Inc., 275
S.W.3d 458, 464-65 (Tex. 2008)(orig. proceeding). Based on the petition and record before us,

Relator has failed to establish that she is entitled to relief by writ of mandamus.        See

TEX.R.APP.P. 52.8. The petition is therefore DENIED.


January 25, 2012                      ________________________________________________
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.